DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
	A method of process monitoring in a machine being configured to execute a plurality of events, the events being associated with respective machine control instructions the method comprising; 
	retrieving captured process data
	retrieving at least a first signal representing a measurable machine condition responsive to the events executed in the process being monitored, 
	wherein a first sequence of said machine control instructions is configured to trigger a respective first set of said events for execution thereof, 
	determining first time stamps of the machine control instructions in said sequence in response to triggering respective events in said first set, with reference to a master clock, 
	aligning the first time stamps with second time stamps determined with reference to said master clock for at least one of:
times of execution of said first set of events determined from the captured process data, or
 the first signal and associated measurable machine condition retrieved in response to execution of said first set of events, and
 displaying a representation of the first sequence of machine control instructions, associated with the first time stamps, together with an output representation of said second time stamps for a synchronous monitoring according to at least one of the master clock of the execution of said first set of events, determined from the captured process data, or of the first signal.  
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of process.
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of “determining first time stamps of the machine control instructions in said sequence in response to triggering respective events in said first set, with reference to a master clock, 
	aligning the first time stamps with second time stamps determined with reference to said master clock for at least one of:
times of execution of said first set of events determined from the captured process data, or
 the first signal and associated measurable machine condition retrieved in response to execution of said first set of events, and
 is treated by the Examiner as belonging to mental process or mathematical relationship. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 7 and 15.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps are: retrieving captured…, retrieving at least a first signal…, wherein a first sequence of said… and displaying…. The above additional elements/steps (program/software – method) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A method of process monitoring…”  is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “retrieving captured…, retrieving at least a first signal…, wherein a first sequence of said… and displaying…” are also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 7, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (hardware - system) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A system for process monitoring …” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “a recorder...”, “retrieve captured…”, “retrieve at least…”, “wherein a first sequence…”, “processor configured to …” and “a display configured…” are also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it. The recorder, processor and display are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient.
In claim 15, the additional element in the preamble of “A machine for packaging or filling” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The additional elements/steps “a recorder…”, “retrieve captured…”, “retrieve at least…”, “wherein a first sequence…”, “processor configured to …” and “a display configured…” are also recited in generality which seem to merely be gathering data and not really performing any kind of measurement to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it. The recorder, processor and display are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-6, 8-14 and 16-20 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1, 7 and 15 respectively (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1, 7 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US20150213838A1) in view of Filipovic (US20060048025A1).
Regarding claim 1, Dinev teaches A method of process monitoring in a machine being configured to execute a plurality of events, the events being associated with respective machine control instructions the method comprising; 
retrieving captured process data(Para [0017] The cameras (as capture audio or video) are located in such way, so they can "see" the operation (as execution of the events) of the production line),
	retrieving at least a first signal representing a measurable machine condition responsive to the events executed in the process being monitored (Para [0017] Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC)), 
	wherein a first sequence of said machine control instructions is configured to trigger a respective first set of said events for execution thereof (Para [0017] Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC). The PLC is also connected to the factory LAN. An event recording SW is installed onto the computer. The ordinary skill in the art would modify the setting of the PLC in order to sequentially provide a machine control instruction based on the recorded events), 
	determining first time stamps of the machine control instructions in said sequence in response to triggering respective events in said first set, with reference to a master clock (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162), 
	aligning the first time stamps with second time stamps determined with reference to said master clock for at least one of (Para [0017] The SW receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0021] The SW 114 combined with local time clock (LTC) 157 takes the timing information provided by server 121, generates a time stamp, and appends (as aligning) the time stamp to every incoming frame from camera 105 and stored in circular buffer (CB) 155, where the time stamp of every image frame is different or unique.):
times of execution of said first set of events determined from the captured process data,  or  ii)  the first signal and associated measurable machine condition retrieved in response to execution of said first set of events, (Para [0021] When generating the video file, the SW can be instructed with a trigger time window signal indicative of how many frames pre (start time) and how many frames post (stop time) event to record, based on the start time and stop parameters in the PLC trigger command. The video file contains the start and stop time along with the recording duration.), and 
associated with the first time stamps, together with an output representation of said second time stamps for a synchronous monitoring according to at least one of the master clock of the execution of said first set of events, determined from the captured process data, or of the first signal (Para [0021] From computer 123 the video file can be rendered on the display for review and the cause for the malfunction event to be determined. Para [0031] the video event recording system further comprising a file server 124 coupled to the industrial protocol network 118 for receiving and storing the plurality of frames and the second plurality of frames and may include controller PC 123 for rendering the plurality of frames and the second plurality of frames on a display. Para [0034] The production system further includes a timing synchronizer 121 for synchronizing the malfunction clock 262 and the local time clock 257, and a server 124, 123 for receiving the plurality of frames through the industrial protocol network and rendering the plurality of frames on a display). 
However, Dinev does not explicitly teach displaying a representation of the first sequence of machine control instructions.
Filipovic teaches displaying a representation of the first sequence of machine control instructions. (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic  (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic . 

Regarding claim 2, the combination of Dinev and Filipovic  teach The method according to claim 1, Dinev also teaches further comprising: aligning the first time stamps with the second time stamps determined with reference to said master clock for:
	 i) times of execution of said first set of events determined from the captured process data (Para [0021] When generating the video file, the SW can be instructed with a trigger time window signal indicative of how many frames pre (start time) and how many frames post (stop time) event to record, based on the start time and stop parameters in the PLC trigger command. The video file contains the start and stop time along with the recording duration), and -2-Application No.: PCT/EP2018/083411 Filing Date:December 4, 2018 
	ii) the first signal and associated measurable machine condition retrieved in response to execution of said first set of events(Para [0021]  Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images, where the video file is generated in such way, so it contains the frame captured in the time moment when the line has malfunctioned (the event), or other time that may help with determining the malfunction of the production.).  

Regarding claim 3, the combination of Dinev and Filipovic teach The method according to claim 1, the combination of Dinev and Filipovic also teach wherein said representation comprises a visual control representation of the set of machine control instructions, wherein the method comprises:
Dinev teaches whereby an associated first time stamp determined for the execution of the first machine control instruction is aligned with a second time stamp determined with reference to said master clock for a first event triggered by the first machine control instruction (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162),
Filipovic teaches receiving a user input to select a first machine control instruction in the visual control representation (Para [0042] By one approach, and referring now to FIG. 5, a touch screen display 50 can include such a trigger 39 along with other potentially useful inputs or outputs. For example, as illustrated, a START 51 and STOP 52 switch can be provided to permit (as machine control) a user to initiate the above-described process and to stop the above-described process (pursuant to a preferred approach, the user-assertable trigger 39 can also be enabled or disabled by the START 51 and STOP 52 switches),  
displaying an output representation of the captured process data of the first event at a time defined by the second time stamp as the user input to select the first machine control instruction is received (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few). Based on the information of the data capturing and display information of Filipovic  as discussed above, the ordinary skill in the art would be able to modify (program) the captured data displaying the machine control actions as selected based on the event and the time stamp selected by the user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .

Regarding claim 4, the combination of Dinev and Filipovic teach The method according to claim 1, the combination of Dinev and Filipovic  also teach wherein said representation comprises a visual control representation of the set of machine control instructions, wherein the method comprises:  	
Dinev teaches whereby an associated first time stamp determined for the execution of the first machine control instruction is aligned with a second time stamp determined with reference to said master clock for a first event triggered by the first machine control instruction (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162),
Filipovic teaches receiving a user input to select a first machine control instruction in the visual control representation (Para [0042] By one approach, and referring now to FIG. 5, a touch screen display 50 can include such a trigger 39 along with other potentially useful inputs or outputs. For example, as illustrated, a START 51 and STOP 52 switch can be provided to permit (as machine control) a user to initiate the above-described process and to stop the above-described process (pursuant to a preferred approach, the user-assertable trigger 39 can also be enabled or disabled by the START 51 and STOP 52 switches),
displaying an output representation of the first signal as retrieved in response to execution of the first event at a time defined by the second time stamp as the user input to select the first machine control instruction is received (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few). Based on the information of the data capturing and display information of Filipovic as discussed above, the ordinary skill in the art would be able to modify (program) to display the machine control actions as selected based on the signal retrieved associated to the event and the time stamp selected by the user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic  (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .

	Regarding claim 5, the combination of Dinev and Filipovic teach The method according to claim 3, comprising:
	 Filipovic teaches receiving a sequence of said user input for a scrolling selection amongst the first sequence of machine control instructions in the visual control representation, whereby for each selection of a machine control instruction and an associated first time stamp (Para [0042] A display area 53 can serve a variety of functions. For example, feedback regarding present and/or prior status (as time stamp), actions (machine control instruction), and/or commands can be displayed using text, imagery, or some combination thereof. Scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that might not be presently displayed), and -3-Application No.: PCT/EP2018/083411 Filing Date:December 4, 2018 
	displaying at least one of an output representation of said captured process data, or an output representation of said first signal, having an associated second time stamp, synchronously with the scrolling selection with reference to the master clock (Para [0046] On occasion, however, the number of process data inputs and/or video feeds may exceed the input capacity of a single such diagnostic data gathering apparatus. In such a case, and referring now to FIG. 6, multiple diagnostic data gathering apparatus can be used to monitor the item (or items) of equipment. Though such monitoring can be done in a discrete fashion, in a preferred approach the data stored by each will be synchronized to the data as stored in the other platforms. One way to effect this result is to configure and program one of the diagnostic data gathering units as a master diagnostic data gathering unit 30. When operating in such a mode, the master unit 30 will source synchronization signals (such as a master clock signal) and/or control signaling (such as START, STOP, TRIGGER and other commands such as these) to the remaining diagnostic data gathering units 61 and 62). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic  (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .

	Regarding claim 6, the combination of Dinev and Filipovic  teach A non-transitory storage medium comprising instructions which, when (Para [0019] Event recording software (SW) 114 may be considered a computer program product comprising a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit of an application server for performing the methods and process of this description. The SW 114 may be stored in memory when installed into the computer 112).  

	Regarding claim 7, Dinev teaches A system for process monitoring in a machine being configured to execute a plurality of events the events being associated with respective machine control instructions in a controller, the system comprising:
  	A recording configured to:
	retrieve captured process data comprising at least one of video or audio data capturing at least part of the execution of the events (Para [0017] The cameras (as capture audio or video) are located in such way, so they can "see" the operation (as execution of the events) of the production line), and 
	retrieve at least a first signal transmitted by a sensor and representing a measurable machine condition responsive to the events executed in the process being monitored (Para [0017] Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC)), 	
	wherein a first sequence of said machine control instructions is configured to trigger a respective first set of said events for execution thereof Para [0017] Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC). The PLC is also connected to the factory LAN. An event recording SW is installed onto the computer. The ordinary skill in the art would modify the setting of the PLC in order to sequentially provide a machine control instruction based on the recorded events), 
	a processor configured to communicate with the controller and further configured to: 	determine first time stamps of the machine control instructions in said sequence in response to triggering respective events in said first set, with reference to a master clock (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162), and 	
	align the first time stamps with second time stamps determined with reference to said master clock for at least one of (Para [0017] The SW receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0021] The SW 114 combined with local time clock (LTC) 157 takes the timing information provided by server 121, generates a time stamp, and appends (as aligning) the time stamp to every incoming frame from camera 105 and stored in circular buffer (CB) 155, where the time stamp of every image frame is different or unique): 
times of execution of said first set of events determined from the captured process data, or  ii ) the first signal and associated measurable machine condition retrieved in response to execution of said first set of events (Para [0021] When generating the video file, the SW can be instructed with a trigger time window signal indicative of how many frames pre (start time) and how many frames post (stop time) event to record, based on the start time and stop parameters in the PLC trigger command. The video file contains the start and stop time along with the recording duration.), and 
associated with the first time stamps, together with an output representation -4-Application No.: PCT/EP2018/083411 Filing Date:December 4, 2018 of said second time stamps for a synchronous monitoring according to at least one of the master clock of the execution of said first set of events, determined from the captured process data, or of the first signal (Para [0021] From computer 123 the video file can be rendered on the display for review and the cause for the malfunction event to be determined. Para [0031] the video event recording system further comprising a file server 124 coupled to the industrial protocol network 118 for receiving and storing the plurality of frames and the second plurality of frames and may include controller PC 123 for rendering the plurality of frames and the second plurality of frames on a display. Para [0034] The production system further includes a timing synchronizer 121 for synchronizing the malfunction clock 262 and the local time clock 257, and a server 124, 123 for receiving the plurality of frames through the industrial protocol network and rendering the plurality of frames on a display).  
However, Dinev does not explicitly teach a display configured to display a representation of the first sequence of machine control instructions
Filipovic teaches a display configured to display a representation of the first sequence of machine control instructions (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic . 

	Regarding claim 8, the combination of Dinev and Filipovic teach The system according to claim 7, Dinev also teaches wherein the processor is configured to align the first time stamps with the second time stamps determined with reference to said master clock for:
	 i)  times of execution of said first set of events determined from the captured process data (Para [0021] When generating the video file, the SW can be instructed with a trigger time window signal indicative of how many frames pre (start time) and how many frames post (stop time) event to record, based on the start time and stop parameters in the PLC trigger command. The video file contains the start and stop time along with the recording duration), and 
	ii) the first signal and associated measurable machine condition retrieved in response to execution of said first set of events (Para [0021]  Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images, where the video file is generated in such way, so it contains the frame captured in the time moment when the line has malfunctioned (the event), or other time that may help with determining the malfunction of the production.).  

	Regarding claim 9, the combination of Dinev and Filipovic teach The system according to claim 7, the combination of Dinev and Filipovic also teach wherein said representation comprises a visual control representation of the set of machine control instructions, the system further comprising;
 	Dinev teaches wherein the processor is configured to align an associated first time stamp, determined for the execution of the first machine control instruction, with a second time stamp determined with reference to said master clock for a first event triggered by the first machine control instruction (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162), 
	Filipovic teaches a user input device configured to receive a user input to select a first machine control instruction in the visual control representation (Para [0042] By one approach, and referring now to FIG. 5, a touch screen display 50 can include such a trigger 39 along with other potentially useful inputs or outputs. For example, as illustrated, a START 51 and STOP 52 switch can be provided to permit (as machine control) a user to initiate the above-described process and to stop the above-described process (pursuant to a preferred approach, the user-assertable trigger 39 can also be enabled or disabled by the START 51 and STOP 52 switches),
wherein the display is configured to display an output representation of the captured process data of the first event at a time defined by the second time stamp as the user input to select the first machine control instruction is received (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few). Based on the information of the data capturing and display information of Filipovic  as discussed above, the ordinary skill in the art would be able to modify (program) the captured data displaying the machine control actions as selected based on the event and the time stamp selected by the user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .

Regarding claim 10, the combination of Dinev and Filipovic teach The system according to claim 9, Filipovic teaches wherein the user input device is configured to receive a sequence of said user input for a scrolling selection amongst the first sequence of machine control instructions in the visual control representation, whereby for each selection of a machine control instruction and an associated first time stamp (Para [0042] A display area 53 can serve a variety of functions. For example, feedback regarding present and/or prior status (as time stamp), actions (machine control instruction), and/or commands can be displayed using text, imagery, or some combination thereof. Scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that might not be presently displayed), 
the display is configured to display an output representation of said captured process data, or an output representation of said first signal, having an associated second time stamp, synchronously with the scrolling selection with reference to the master clock (Para [0046] On occasion, however, the number of process data inputs and/or video feeds may exceed the input capacity of a single such diagnostic data gathering apparatus. In such a case, and referring now to FIG. 6, multiple diagnostic data gathering apparatus can be used to monitor the item (or items) of equipment. Though such monitoring can be done in a discrete fashion, in a preferred approach the data stored by each will be synchronized to the data as stored in the other platforms. One way to effect this result is to configure and program one of the diagnostic data gathering units as a master diagnostic data gathering unit 30. When operating in such a mode, the master unit 30 will source synchronization signals (such as a master clock signal) and/or control signaling (such as START, STOP, TRIGGER and other commands such as these) to the remaining diagnostic data gathering units 61 and 62). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to displaying the sequence of machine control instructions) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .  

Regarding claim 11, the combination of Dinev and Filipovic teach The system according to claim 7, Filipovic teaches wherein time separation between at least one of the first or second time stamps is in the range of 10 - to 100 ms (Para [0019] Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to specifying the time of processing a data) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a time period of arriving a data as explained by Filipovic .  

Regarding claim 12, the combination of Dinev and Filipovic teach The system according to claim 7, Filipovic teach wherein the measurable machine condition comprises at least one of a mechanical characteristic of the machine or an electrical characteristic of the machine (Para [0030] This operating condition of interest can be essentially any condition of interest or concern and will vary amongst items of equipment. Possible examples of such operating conditions (to be monitored) include but are not limited to excessive temperatures, under or over pressure conditions, particular atmospheric contents, excessive (or absent) vibration, mechanical or electrical switch triggers, and so forth).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to specifying the measurable characteristics) into Dinev (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine specifying the measurable characteristic as mechanical or electrical as explained by Filipovic .  

Regarding claim 13, the combination of Dinev and Filipovic teach The system according to claim 7, Dinev teaches wherein the captured process data comprises video data of a movement of the machine in response to executing the plurality of the events (Para [0017] According to one example, a production line operation is monitored by a set of digital cameras. Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC). The cameras are located in such way, so they can "see" the operation of the production line).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dinev (US20150213838A1) and Filipovic (US20060048025A1) in view of Bergo (US20020118228A1).
	Regarding claim 14, the combination of Dinev and Filipovic do not explicitly teach A machine for packaging or filling comprising the system according to claim 7.  
	Bergo teaches A machine for packaging or filling comprising the system according to claim 7 (Para [0002] The present invention may be used to particular advantage on automatic cigarette packing machines, to which the following description refers purely by way of example).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Bergo (directed to packaging machine) into Dinev and Filipovic  (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine specifying the system use as packaging machine as explained by Bergo.  

	Regarding claim 15, the combination of Dinev and Bergo teaches, A machine for packaging or filling (taught by Bergo) being configured to execute a plurality of events, the events being associated with respective machine control instructions in a controller, the machine comprises a system for process monitoring thereof, the system comprising- 
	a recorder configured to: 
Dinev teaches
	retrieve captured process data comprising at least one of video or audio data capturing at least part of the execution of the events (Para [0017] The cameras (as capture audio or video) are located in such way, so they can "see" the operation (as execution of the events) of the production line),
	retrieve at least a first signal transmitted by a sensor and representing a measurable machine condition responsive to the events executed in the process being monitored (Para [0017] Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC)), 
	wherein a first sequence of said machine control instructions is configured to trigger a respective first set of said events for execution thereof (Para [0017] Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC). The PLC is also connected to the factory LAN. An event recording SW is installed onto the computer. The ordinary skill in the art would modify the setting of the PLC in order to sequentially provide a machine control instruction based on the recorded events), 
	a processor configured to communicate with the controller and being configured to: 	determine first time stamps of the machine control instructions in said sequence when triggering respective events in said first set, with reference to a master clock (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162), and -6-Application No.: PCT/EP2018/083411 Filing Date:December 4, 2018 
	align the first time stamps with second time stamps determined with reference to said master clock for at least one of (Para [0017] The SW receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0021] The SW 114 combined with local time clock (LTC) 157 takes the timing information provided by server 121, generates a time stamp, and appends (as aligning) the time stamp to every incoming frame from camera 105 and stored in circular buffer (CB) 155, where the time stamp of every image frame is different or unique):
times of execution of said first set of events determined from the captured process data, or  ii)  the first signal and associated measurable machine condition retrieved in response to execution of said first set of events (Para [0021] When generating the video file, the SW can be instructed with a trigger time window signal indicative of how many frames pre (start time) and how many frames post (stop time) event to record, based on the start time and stop parameters in the PLC trigger command. The video file contains the start and stop time along with the recording duration.), and 
associated with the first time stamps, together with an output representation of said second time stamps for a synchronous monitoring according to at least one of the master clock of the execution of said first set of events, determined from the captured process data, (Para [0021] From computer 123 the video file can be rendered on the display for review and the cause for the malfunction event to be determined. Para [0031] the video event recording system further comprising a file server 124 coupled to the industrial protocol network 118 for receiving and storing the plurality of frames and the second plurality of frames and may include controller PC 123 for rendering the plurality of frames and the second plurality of frames on a display. Para [0034] The production system further includes a timing synchronizer 121 for synchronizing the malfunction clock 262 and the local time clock 257, and a server 124, 123 for receiving the plurality of frames through the industrial protocol network and rendering the plurality of frames on a display).  
However, Dinev does not explicitly teach a display configured to display a representation of the first sequence of machine control instructions.
Filipovic teaches a display configured to display a representation of the first sequence of machine control instructions. (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic  (directed to displaying the sequence of machine control instructions) into Dinev and Bergo (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic . 

	Regarding claim 16, the combination of Dinev, Bergo and Filipovic teach The machine according to claim 15, Dinev also teaches wherein the processor is configured to align the first time stamps with the second time stamps determined with reference to said master clock for: 
	times of execution of said first set of events determined from the captured process data (Para [0021] When generating the video file, the SW can be instructed with a trigger time window signal indicative of how many frames pre (start time) and how many frames post (stop time) event to record, based on the start time and stop parameters in the PLC trigger command. The video file contains the start and stop time along with the recording duration), and 
	the first signal and associated measurable machine condition retrieved in response to execution of said first set of events (Para [0021]  Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images, where the video file is generated in such way, so it contains the frame captured in the time moment when the line has malfunctioned (the event), or other time that may help with determining the malfunction of the production).  
	
	Regarding claim 17, the combination of Dinev, Bergo and Filipovic teach The machine according to claim 15, wherein said representation comprises a visual control representation of the set of machine control instructions, the system further comprising: 
	Dinev teaches wherein the processor is configured to align an associated first time stamp, determined for the execution of the first machine control instruction, with a second time stamp determined with reference to said master clock for a first event triggered by the first machine control instruction (Para [0017] The software (SW) receives global time information from the IEEE 1588 server, updates its local time and uses it as a time stamp for each incoming frame from each camera. Para [0019] The programmable logic controller 122 is connected to the production line control unit 101 and includes a malfunction detection clock 162 (MDC) for determining a time of a malfunction detected by malfunction detector 151 and a trigger signal generator 164 for generating trigger signals based upon the malfunction detector 151 and the malfunction detector clock 162), 
	Filipovic teaches a user input device configured to receive a user input to select a first machine control instruction in the visual control representation (Para [0042] By one approach, and referring now to FIG. 5, a touch screen display 50 can include such a trigger 39 along with other potentially useful inputs or outputs. For example, as illustrated, a START 51 and STOP 52 switch can be provided to permit (as machine control) a user to initiate the above-described process and to stop the above-described process (pursuant to a preferred approach, the user-assertable trigger 39 can also be enabled or disabled by the START 51 and STOP 52 switches),
wherein the display is configured to display an output representation of the captured process data of the first event at a time defined by the second time stamp as the user input to select the first machine control instruction is received (Para [0019]. Fig. 5 This process 10 then provides for capturing 12 process data at a plurality of different points in time as corresponds to operation of a corresponding monitored item of equipment (or, if desired, a plurality of such items of equipment). Pursuant to one preferable approach, such process data has a substantially continuous presence with capture of that data occurring pursuant to a schedule of choice. Pursuant to another approach, the process data arrives in a periodic fashion--for example, every ten milliseconds. [0020] Any number of discrete process data streams can be so accommodated. For example, pursuant to a preferred approach, 256 discrete digital inputs are so accommodated. The process data itself can comprise any available and potentially useful data as corresponds to an action, condition, monitored parameter, state, or instruction as pertains to the equipment. Some examples of potentially useful data sources include, but are not limited to, programmable logic controller outputs, inputs, control strategy states and the like, relays, optical beam sensors, movable object travel-sensitive stops and sensors, Hall effect sensors, and so forth, to name a few). Based on the information of the data capturing and display information of Filipovic as discussed above, the ordinary skill in the art would be able to modify (program) to display the machine control actions as selected based on the signal retrieved associated to the event and the time stamp selected by the user.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to displaying the sequence of machine control instructions) into Dinev and Bergo (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .

Regarding claim 18, the combination of Dinev, Bergo and Filipovic teach The machine according to claim 17,
Filipovic  teaches wherein the user input device is configured to receive a sequence of said user input for a scrolling selection amongst the first sequence of machine control instructions in the visual control representation, whereby for each selection of a machine control instruction and an associated first time stamp (Para [0042] A display area 53 can serve a variety of functions. For example, feedback regarding present and/or prior status (as time stamp), actions (machine control instruction), and/or commands can be displayed using text, imagery, or some combination thereof. Scrolling buttons 54 can be provided in accordance with well understood prior art technique to permit such information to be scrolled and thereby facilitate ready access to information that might not be presently displayed),
	the display is configured to display an output representation of said captured process data, or an output representation of said first signal, having an associated second time stamp, synchronously with the scrolling selection with reference to the master clock.  
(Para [0046] On occasion, however, the number of process data inputs and/or video feeds may exceed the input capacity of a single such diagnostic data gathering apparatus. In such a case, and referring now to FIG. 6, multiple diagnostic data gathering apparatus can be used to monitor the item (or items) of equipment. Though such monitoring can be done in a discrete fashion, in a preferred approach the data stored by each will be synchronized to the data as stored in the other platforms. One way to effect this result is to configure and program one of the diagnostic data gathering units as a master diagnostic data gathering unit 30. When operating in such a mode, the master unit 30 will source synchronization signals (such as a master clock signal) and/or control signaling (such as START, STOP, TRIGGER and other commands such as these) to the remaining diagnostic data gathering units 61 and 62). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to displaying the sequence of machine control instructions) into Dinev and Bergo (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine utilizing a machine control instruction display as explained by Filipovic .

Regarding claim 19, the combination of Dinev, Bergo and Filipovic teach The machine according to claim 17, Filipovic teach wherein the measurable machine condition comprises at least one of a mechanical characteristic of the machine or an electrical characteristic of the machine (Para [0030] This operating condition of interest can be essentially any condition of interest or concern and will vary amongst items of equipment. Possible examples of such operating conditions (to be monitored) include but are not limited to excessive temperatures, under or over pressure conditions, particular atmospheric contents, excessive (or absent) vibration, mechanical or electrical switch triggers, and so forth).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Filipovic (directed to specifying the measurable characteristics) into Dinev and Bergo (directed to video monitoring of the event in the factory production line) for the purpose of obtaining better monitoring and control in a machine specifying the measurable characteristic as mechanical or electrical as explained by Filipovic .  

 Regarding claim 20, the combination of Dinev, Bergo and Filipovic teach The machine according to claim 17, Dinev teaches wherein the captured process data comprises video data of a movement of the machine in response to executing the plurality of the events (Para [0017] According to one example, a production line operation is monitored by a set of digital cameras. Separately, the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC). The cameras are located in such way, so they can "see" the operation of the production line).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863      


/NATALIE HULS/Primary Examiner, Art Unit 2863